Citation Nr: 1645178	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-46 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multi-joint pain claimed as a result of an undiagnosed illness.

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to March 11, 2011 and for an effective date earlier than March 11, 2011 for the award of a 100 percent rating.

3.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

4.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome (IBS).

5.  Entitlement to an effective date earlier than September 28, 2007 for the grant of service connection for PTSD.  

6.  Entitlement to an effective date earlier than September 28, 2007 for the grant of service connection for migraine headaches.  

7.  Entitlement to an effective date earlier than September 28, 2007 for the grant of service connection for irritable bowel syndrome.   

8.  Entitlement to an effective date for Eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 prior to March 11, 2011.

9.  Entitlement to a total rating based upon individual unemployability as a result of service-connected disabilities (TDIU) prior to March 11, 2011.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1977 to September 1981, September 1990 to May 1991 and from December 1992 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A copy of the transcript is of record.  

As discussed in the decision below, over the years, the Veteran has submitted claims for service connection for joint pain of the shoulders, hips, neck, knees and back which were previously denied.  However, he claims multi-joint pain as a result of an undiagnosed illness due to service in the Southwest Asia theater of operations.  See generally 38 U.S.C.A. § 1117.  The record reflects a prior final denial for hip, shoulder and back in a May 2004 rating decision from which no appeal was taken.  The basis for the denial, in part, was a finding that the evidence failed to show that the Veteran served in the Southwest Asia theater of operations.  Since that decision, personnel records have been received confirming the Veteran's service in the Southwest Asia theater of operations.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) as well as 38 C.F.R. § 3.156(c), the Board has recharacterized the issue as entitlement to service connection for multi-joint pain which must be reconsidered.  

The issues of entitlement to service connection for multi-joint pain claimed as a result of an undiagnosed illness, entitlement to an initial rating higher than 50 percent for PTSD prior to March 11, 2011 and for an effective date earlier than March 11, 2011 for the award of a 100 percent rating, entitlement to an initial rating higher than 30 percent for migraine headaches, entitlement to an initial rating higher than 10 percent for irritable bowel syndrome, entitlement to an effective date for Eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 prior to March 11, 2011 and entitlement to TDIU prior to March 11, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 28, 1995, the Veteran submitted a claim requesting service connection for a disability resulting from Persian Gulf War service.  His claims for service connection for PTSD, migraine headaches and irritable bowel syndrome were denied in a February 1997 rating decision.  He did not perfect an appeal to that decision and it became final. 

2.  The Veteran was last denied entitlement to service connection for PTSD, migraine headaches and irritable bowel syndrome in a May 2004 rating decision.  The Veteran was notified of the decision and did not perfect a timely appeal to that decision.  A reopened claim was received on September 28, 2007.  

3.  By rating decision in May 2011, the RO granted entitlement to service connection for PTSD, migraine headaches and irritable bowel syndrome and assigned an effective date of September 28, 2007, the date of receipt of the claim to reopen.

4.  Service records which existed but were not associated with the file when the Veteran filed his June 28, 1995 claims for service connection were a factor in the grant of service connection for PTSD, irritable bowel syndrome and migraine headaches in May 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 28, 1995 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156 (c), 3.400 (2016).

2.  The criteria for an effective date of June 28, 1995 for the grant of service connection for migraine headaches have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156 (c), 3.400 (2016).

3.  The criteria for an effective date of June 28, 1995 for the grant of service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156 (c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claims, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

EFFECTIVE DATES  

The Veteran appeals the denial of an effective date earlier than September 28, 2007 for the grant of service connection for PTSD, migraine headaches and irritable bowel syndrome.  After review of the record, the Board finds in favor of the claim.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110 (a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  Thus, the effective date for any award based on the reopening of the Veteran's claim must be based on the date of receipt of his claim to reopen.  See 38 U.S.C.A. § 5110 (a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Bonhomme v. Nicholson, 21 Vet. App. 40 (2007). 

Generally, following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105(c). 

One exception to this general rule is set forth at 38 C.F.R. § 3.156(b) (new and material evidence--pending claim), which provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

A second exception to this general rule is 38 C.F.R. § 3.156(c) (new and material evidence-service department records), which provides that notwithstanding any other section in [38 C.F.R. Part I], at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.

Here, the evidence shows that on June 28, 1995 the Veteran submitted a claim requesting service connection for a disability resulting from Persian Gulf War service.  On May 16, 1996, the RO received the Veteran's claim for service connection for major depression/adjustment disorder with headaches and irritable bowel syndrome due to Persian Gulf service.  

In a February 1997 rating decision, service connection for irritable bowel syndrome, tension headaches, and depression, adjustment disorder, profuse sweating, and insomnia was denied.  The RO found that the evidence showed that irritable bowel syndrome was first noted between the Veteran's separation from active duty on September 4, 1981 and his reentrance on active duty on September 4, 1990, and that there was no evidence that the condition permanently worsened as a result of service.  The RO further found that there was no evidence that irritable bowel syndrome was related in any way to the acute episodes of viral syndrome and viral gastroententis several years earlier while on active duty.  Service connection for depression, adjustment disorder, profuse sweating, and insomnia was denied as the RO found that the disability was the result of a clinically known diagnosis of dysthymic disorder which neither occurred in nor was caused by service.  The RO also denied service connection for tension headaches.  It was determined that the tension headaches existed prior to service and that there was no evidence that they were permanently worsened as a result of service.  

In February 1998, the Veteran submitted a notice of disagreement.  A Statement of the Case was issued in January 1999.  The Veteran did not submit a VA Form 9 Substantive Appeal.  The decision became final.  

In June 2001, the Veteran submitted a request to reopen the claims for service connection for Gulf War illness and PTSD.  Service connection for PTSD was denied by the RO in an April 2002 rating.  Although it was dated July 2002, the RO received the Veteran's notice of disagreement with the decision in May 2003.  At that time, the Veteran also discussed claims for service connection for irritable bowel syndrome and migraine headaches.  In June 2003, the RO sent the Veteran a letter informing him that they had no record of a notice of disagreement submitted in July 2002 and that a notice of disagreement was not received by them within a year of the April 2002 rating.  He was informed that his May 2003 correspondence was considered a request to reopen the claims for service connection for irritable bowel syndrome, tension headaches and PTSD. 

In a May 2004 rating, the request to reopen the claims for service connection for irritable bowel syndrome, tension headaches and PTSD was denied.  With regard to irritable bowel syndrome and tension headaches, the RO found that the evidence did not show active duty in the Southwest Asia Theater of Operations and that the evidence continued to show that the conditions existed prior to service and was not shown to be aggravated by service.  The Veteran did not appeal that decision nor did he submit new and material evidence within the one year appeal period.  The decision is final.  

On September 28, 2007, the RO received the Veteran's request to reopen the claim for service connection for PTSD and chronic undiagnosed illnesses resulting from his service during the Gulf War.  In a September 2008 rating, service connection was denied for PTSD, irritable bowel syndrome and migraine headaches.  The Veteran submitted a timely notice of disagreement with that decision.  In a May 2011 rating decision, however, service connection for PTSD (also claimed as poor concentration and memory, dysthymia, depression, adjustment disorder, sleep difficulties and profuse sweating) was granted.  An evaluation of 50 percent was assigned, effective September 27, 2008 and an evaluation of 100 percent was assigned from March 11, 2011.  Service connection for migraine headaches (previously considered as tension headaches/tension cephalgia) was granted.  An evaluation of 30 percent was assigned, effective September 28 2007.  Service connection for irritable bowel syndrome was also granted with an evaluation of 10 percent, effective September 28, 2007.  

The RO found that the Veteran served in the Gulf War Theater of Operation and has been diagnosed with irritable bowel syndrome and migraine headaches that are shown to be a diagnosed medically unexplained chronic multi-symptom illness without conclusive pathology.  The RO granted service connection for PTSD based on a showing that the Veteran served in the Southwest Asia Theater of Operation with the Air Force as an Intelligent Officer and his claimed exposure to stress of being in constant fear for his life due to the threat of SCUD missile attacks was consistent with his duties and assignments while deployed.  

Here, the evidence shows that the Veteran was granted service connection for PSTD, irritable bowel syndrome and migraine headaches in May 2011 in part due to the February 2008 addition of service personnel records which verified his service in Southwest Asia from December 1992 to February 1993.  The Board finds that the service records which existed but were not associated with the file when the Veteran filed his claim on June 28, 1995 were a factor in the grant of service connection in May 2011.  The Veteran's claims for service connection for PTSD, irritable bowel syndrome and migraine headaches were granted because the newly associated service records verified his Gulf War service which in turn led to the grant of benefits based on his service.  Thus, the Board finds that the newly submitted service records fall into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's claim is considered pending since the time of his original claim for service connection on June 28, 1995.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008) (noting that where relevant existing service department records are added to the record after issuance of a previous decision the original claim should be reconsidered).  An effective date of June 28, 1995 for the grant of service connection for PTSD, irritable bowel syndrome and migraine headaches is warranted.  Accordingly, the claims are granted.  


ORDER

Entitlement to an effective date of June 28, 1995 for the grant of service connection for PTSD is granted.    

Entitlement to an effective date of June 28, 1995 for the grant of service connection for migraine headaches is granted.  

Entitlement to an effective date of June 28, 1995 for the grant of service connection for irritable bowel syndrome is granted.  


REMAND

With respect to multi-joint pain, the Board finds that further development is needed.  To that end, in May 1996, the Veteran submitted a claim for service connection for joint pain as a result of Persian Gulf service.  In an August 2001 evaluation, he was noted to have a history of multiple symptoms possibly related to Gulf War syndrome.  In June 2009, he reported joints pains located mostly in the knees, neck and shoulders.  The record also shows the Veteran has problems with myalgias.  

In the February 2011 VA examination, the Veteran reported daily migratory joint pains involving the right knee, left shoulder, left elbow and bilateral hips.  The Veteran was diagnosed with osteoarthritis which was associated with his joint pain.  The VA examiner opined that the Veteran had a disability pattern that was a diagnosed, medically unexplained, chronic, multi-symptom illness that was without conclusive pathophysiology.  In June 2011, however, upon further review the VA examiner concluded that the diagnoses of osteoarthritis are a monosystem illness with a definite established diagnosis and etiology.  This condition is due to natural wear and tear on the affected joints she stated and not due to any specific exposure event due to or caused by the Veteran's service in Southwest Asia.  

During the October 2012 Gulf War examination, the Veteran was noted to have arthralgia of both elbows, right knee, left shoulder and both hips which were noted to be diagnosed illnesses for which there was no etiology.  The VA examiner stated that he believed that the Veteran had an undiagnosed illness consisting of arthralgia involving his left shoulder, right knee, both hips and both elbows.  In an April 2013 addendum opinion, however, the VA examiner stated that he believed that sub-deltoid bursitis was the diagnosis for the pain in the left shoulder.  

The Board finds that, while the Veteran has been afforded VA examinations on this matter, the Board is still unclear as to whether the Veteran has the claimed disability as the VA examinations and opinions are conflicting on this matter.  In light of the conflicting evidence, the Board finds that another VA examination is warranted on this matter.  

With regard to the claims for entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder prior to March 11, 2011 and for an effective date earlier than March 11, 2011 for the award of a 100 percent rating, entitlement to an initial rating higher than 30 percent for migraine headaches and entitlement to an initial rating higher than 10 percent for irritable bowel syndrome, the Board finds that further development is needed.  To that end, the Board has granted an effective date of June 28, 1995 for the grant of service connection for PTSD, irritable bowel syndrome and migraine headaches.  The RO, however, has not considered and assigned initial ratings for PTSD, irritable bowel syndrome and migraine headaches for the period prior to September 28, 2007.  Therefore, the Board finds that a remand is warranted so that the RO can assign initial ratings for the grant of service connection for PTSD, irritable bowel syndrome and migraine headaches prior to September 28, 2007.  The Board remands to afford due process.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Lastly, the Board finds that the outcome of the above claims may affect the outcome of the claims for entitlement to an effective date for Eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 prior to March 11, 2011 and entitlement to TDIU prior to March 11, 2011.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, these issues are also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since April 2014.

2.  Readjudicate the initial ratings for PTSD, irritable bowel syndrome and migraine headaches on the merits and assign an appropriate initial rating for the period from June 28, 1995.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  Schedule the Veteran for a Persian Gulf War Medical Examination (ensuring that the entire worksheet is completed) to determine the nature and extent of his joint pains.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  The examiner should provide a description of the nature and extent of the symptoms related to any joint pains described by the Veteran at the examination or in the record, and provide a diagnosis, if any, of such a disorder or disorders manifested by the Veteran's complaints.  If a diagnosis is made, then the examiner must provide an opinion whether it is at least as likely as not that the diagnosed disorder(s) was/were incurred during or aggravated by the Veteran's active service, to include as due to in-service environmental hazards from his Persian Gulf War service.

If no diagnosis can be made, then the examiner must provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by joint pain.

If no diagnosis can be made, then the examiner shall also provide an opinion regarding whether it is at least as likely as not that the Veteran has a medically unexplained chronic multi-symptom illness, primarily manifested by joint pain.  All indicated studies should be conducted and all findings reported in detail.  A complete rationale for any opinions expressed must be provided.

In providing the diagnoses and opinions, the examiner should specifically consider the October 2012 Gulf War examination wherein the Veteran was noted to have arthralgia of both elbows, right knee, left shoulder and both hips which the examiner believed constituted an undiagnosed illness consisting of arthralgia involving his left shoulder, right knee, both hips and both elbows and the April 2013 addendum wherein the VA examiner stated that he believed that sub-deltoid bursitis was the diagnosis for the pain in the left shoulder.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues to include the intertwined issues of entitlement to an effective date for Eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35 prior to March 11, 2011 and entitlement to TDIU prior to March 11, 2011.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


